         Case 7:20-cr-00574-NSR Document 52 Filed 03/04/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      United States District Courthouse
                                                      300 Quarropas Street
                                                      White Plains, New York 10601


                                                      March 4, 2021

BY ECF & EMAIL

The Honorable Nelson S. Román
United States District Judge
United States Courthouse
300 Quarropas Street                                                                      3/4/2021
White Plains, New York 10601

       Re:     United States v. Robert Brown, a/k/a “Bob-O,” 20 Cr. 574-2 (NSR)

Dear Judge Román:

        In accordance with the Court’s order dated March 3, 2021 (Docket Entry 44), the
Government applied to United State Magistrate Judge Andrew E. Krause to stay his February 24,
2021 order granting bail to defendant Robert Brown’s, a/k/a “Bob-O.” Earlier today, Judge Krause
rejected the Government’s application on the ground that the Government’s application for a stay
offered no new evidence. (Docket Entry 47). The Government hereby renews its motion to stay
Judge Krause’s bail order.

        Before the Covid-19 pandemic, it was possible to appeal a Magistrate Judge’s bail decision
the same day the decision was made or soon thereafter. As Your Honor well knows, Covid-19 has
made the production of inmates for remote proceedings extremely challenging, and generally not
something that can occur on short notice. It is therefore understandable that the Court would prefer
to address the Government’s bail appeal at the next conference for this matter on March 12, 2021,
as the defendant’s production has already been arranged.

        However, as set forth in the Government’s letter to the Court appealing Judge Krause’s
bail order (Docket Entry 41), the defendant is likely to satisfy his bail conditions before March 12,
2021 and there is a serious risk that the defendant will resume his narcotics dealing if released.
This puts the residents of Mount Vernon, New York in serious danger, both from more narcotics
pouring into the community and the violence that so often accompanies the narcotics trade. There
is also a risk of flight given the strength of the Government’s case and the potential penalties the
defendant is facing. For these reasons, the Government respectfully requests that the Court stay
         Case 7:20-cr-00574-NSR Document 52 Filed 03/04/21 Page 2 of 2

                                                                                                                                                                                                                                                                                                                                                                         Page 2


Judge Krause’s order until March 12, 2021 so that the Court will have an opportunity to hear the
Government’s appeal and conduct a de novo review of Judge Krause’s order.

                                              Very truly yours,

                                              AUDREY STRAUSS
                                              United States Attorney

                                        by:    ._________ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ _ ________ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ __




                                              Benjamin A. Gianforti
                                              Assistant United States Attorney
                                              (914) 993-1919

cc:    John Wallenstein, Esq. (by ECF & email)




                                                                                                       The Government's application is granted. Judge Krause's
                                                                                                       February 24, 2021 bail order is stayed until such time as
                                                                                                       this Court has an opportunity to hear the Government's
                                                                                                       appeal to conduct a de novo review of Judge Krause's
                                                                                                       order and issues a decision. The Clerk of the Court is
                                                                                                       directed to terminate the motion at ECF No. 48.



                                                    Dated: 3/4/2021
                                                    White Plains, NY
